Case 1:21-mc-00640-GHW Document 6-3 Filed 08/05/21 Page 1 of 5

EXHIBIT 3
Case 1:21-mc-00640-GHW Document 6-3 Filed 08/05/21 Page 2 of 5

Exhibit 3
Municipality of !

CRANS-MONTANA Translation from French into English |

 

 

 

Municipal Judge

Estate of the late Joseph Yacoub SAFRA, born on 1 September 1938 in Beirut (Lebanon), son of
Esther SAFRA and Yacoub SAFRA, of Brazilian nationality, married, died in Sao Paulo (Brazil) on 10
December 2020, last domicile in Crans-Montana, VS

DECISION OF JUNE 11, 2021

Administrator of the estate

The Judge of the Municipality of Crans-Montana

DECIDES

1. Vicky Albert SAFRA, born SARFATY on 1% July 1952, widow of Joseph Yacoub SAFRA, is
appointed as administrator of the estate in accordance with Articles 617 et seq. of the Brazilian
Code of Civil Procedure.

2. Pursuant to Art. 617 of the Brazilian Code of Civil Procedure, the Administrator shall file, within
five days of the notification of this letter, a written declaration by which she undertakes to
exercise all due diligence and rigour required in the exercise of her mandate, as well as to
discharge it in strict compliance with Brazilian law, under threat of the penalties provided for by
law.

3. Within sixty days of taking the oath (supra 2), the administrator will file, in accordance with Art.
620 of the Brazilian Code of Civil Procedure, an inventory of the estate together with all
supporting documents as well as a proposal for partition (Art. 653 of the Brazilian Code of Civil
Procedure).

4, The costs shall be determined upon completion of this matter.

5. Awritten statement of the grounds of this decision will be provided to the parties, if any of them
requests it within ten days from its service. If the statement of grounds is not requested, the
parties are considered to have waived the opportunity to appeal (art. 239 para. 2 CPC).

6. This decision is served by registered mail of this day to:

- Ms Vicky SAFRA, by Mr Jean-Blaise ECKERT, Lenz & Staehelin, route de Chéne 30, 1211
Geneva 6;
- Mr Jacob SAFRA, quai des Moulins 5, 1204 Geneva;

 
Case 1:21-mc-00640-GHW Document 6-3 Filed 08/05/21 Page 3 of 5

- Ms Esther SAFRA DAYAN, Rua Eng? Edgard Egidio de Sousa 221, 13° Andar, CEP 01233-

020, Sao Paulo, SP Brazil:
- Mr Alberto SAFRA, Rua Bahia 272, 9° Andar, Apto. 91, CEP 01244-000, Higiendpolis, So

Paul, SP Brazil;
- WM. David SAFRA, Rua Avaré 120, Consolagao, CEP 01243-030 So Paulo, SP Brazil.

Johan BELTRAMINI
Judge of the Municipality of Crans-Montana
Case 1:21-mc-00640-GHW Document 6-3 Filed 08/05/21 Page 4 of 5

 

Original in French

Succession de feu Joseph Yacoub SAFRA, né le 1° septembre 1938 a Beyrouth (Liban), fils
d’Esther SAFRA et Yacoub SAFRA, de nationalité brésilienne, marié, décédé a Sao Paulo
(Brésil) le 10 décembre 2020, de dernier domicile sur la commune de Crans-Montana VS

DECISION DU 11 JUIN 2021

Administrateur de la succession
Le Juge de la Commune de Crans-Montana

DECIDE

1. Vicky Albert SAFRA, née SARFATY le 1° juillet 1952, veuve de Joseph Yacoub
SAFRA, est désignée en qualité d’administratrice de la succession au sens des art. 617
ss du Code de procédure civile brésilien.

2. En application de l'art. 617 du Code de procédure civile brésilien, l'administratrice
déposera, dans un délai de cing jour 4a compter de la notification de la présente, une
déclaration écrite par laquelle elle s‘engage 4 faire preuve de toute la diligence et la
rigueur requises dans l’exercice de son mandat ainsi qu’a sen acquitter dans le strict
respect du droit brésilien, sous menace des peines prévues par la loi.

3. Dans les soixante jours suivant la prestation de serment (supra 2), 'administratrice
déposera, conformément 4 I’art. 620 du Code de procédure civile brésilien, un
inventaire du patrimoine successoral accompagné de toutes les piéces justificatives
ainsi qu’une proposition de partage (art. 653 du Code de procédure civile brésilien).

4. Les frais sont renvoyés en fin de cause.

5. Une motivation écrite de la présente décision sera remise aux parties, si l'une d’elles
le demande dans un délai de dix jours 4 compter de sa notification. Si la motivation
n’est pas demandée, les parties sont considérées avoir renoncé au recours (art. 239
al. 2 CPC).

6. La présente est notifiée par courrier recommandé de ce jour a:
- Mme Vicky SAFRA, par Me Jean-Blaise ECKERT, Etude Lenz & Staehelin, route
de Chéne 30, 1211 Genéve 6;
- MM. Jacob SAFRA, quai des Moulins 5, 1204 Geneve ;
- Mme Esther SAFRA DAYAN, Rua Eng® Edgard Egidio de Sousa 221, 13°
Andar, CEP 01233-020, Sao Paulo, SP Brésil ;

Page 1 sur 2

 

 
Case 1:21-mc-00640-GHW Document 6-3 Filed 08/05/21 Page 5of5

    
   

e208] Commune de
“ia CRANS-MONTANA
>

Juge de Commune

- M. Alberto SAFRA, Rua Bahia 272, 9° Andar, Apto. 91, CEP 01244-000,
Higiendpolis, S4o Paul, SP Brésil ;

- M. David SAFRA, Rua Avaré 120, Consolagao0, CEP 01243-030 Sado Paulo, SP
Brésil.

 

Juge de la Commune de Crans-Montana

Page 2 sur 2
